DETAILED ACTION
This office action is in response to applicant communication filed 06/02/2020. 
Claims 1-32 have been considered. 
-	Claims 1-4, 9-10, 13-16, 21, and 24-32 are pending.
-	Claim(s) 5-8, 11-12, 17-20, and 22-23 have been canceled.
-	Claim(s) 25-32 have been newly added.
-	 Claims 1-4, 10, 13-16, and 24-32 have been rejected over prior art(s) as described below.
-	Claims 9, and 21 have been indicated to include allowable subject matter over prior art(s). 
-	Claim(s) 1-4, 9-10, 13-16, 21, and 24-32 have been rejected (overall).
- 	 This action is NON-FINAL.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made that this application claims priority as a CON of parent application 15608536 filed 05/30/2017 (PAT 10635085). 

Information disclosure statement 
Acknowledgment is made of applicant submission of information disclosure statement filed 08/19/2022.

Specification
The disclosure filed in 03/23/2020 is accepted by examiner.

Drawings
The replacement drawings received on 06/02/2020 are objected to because of the quality of the lines and characters. 37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. See for example, Fig. 7, which includes unreadable and unclear lines and characters. Note, the figures were reviewed from applicant’s submission of supplemental sheets via “Score” as well and the objection still applies.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Comparison table for Reference Patent No # 10635085:
Instant application # 16827264
Reference Patent No # 10635085
1. A method for receiving and adaptively compressing sensor data for an operating manufacturing machine, the method comprising: 
receiving, at a first server, the sensor data from a sensor for the operating manufacturing machine; 
determining, using a processor of the first server, values of the sensor data relative to time; 
determining, using the processor of the first server, working tool positions relative to time based on process data which controls operation of the manufacturing machine, the process data comprising vectors defining the working tool positions during a manufacturing process; 
determining the sensor data values at the working tool positions based on a correlation of the values of the sensor data relative to time and the working tool positions relative to time;
identifying a feature to be a bulk feature or a detailed feature based on a number of same vectors defining working tool positions in a pre-defined number of one or more previously manufactured layers; 
compressing the determined sensor data values at the working tool positions for the identified bulk feature;
and transmitting the compressed data via a network.
1. A method for receiving and adaptively compressing sensor data for an operating manufacturing machine, the method comprising: 
receiving, at a first server, the sensor data from a sensor for the operating manufacturing machine; 
determining, using a processor of the first server, values of the sensor data relative to time; 
determining, using the processor of the first server, working tool positions relative to time based on process data which controls operation of the manufacturing machine, the process data comprising vectors defining the working tool positions during a manufacturing process …
determining the sensor data values at the working tool positions based on a correlation of the values of the sensor data relative to time and the working tool positions relative to time; 





compressing data of the magnitude differential based at least in part on the scoring data; 
and transmitting the magnitude differential data via a network.
4. The method of claim 1, further comprising: correlating, using a processor of a user interface device, a 3D model of the part with the sensor data values at the working tool positions; and displaying, on a display of the user interface device, the 3D model of the part with a representation of the sensor data values at the working tool positions.
4. The method of claim 1, further comprising: correlating, using a processor of a user interface device, a 3D model of the part with the sensor data values at the working tool positions; and displaying, on a display of the user interface device, the 3D model of the part with a representation of the sensor data values at the working tool positions.
9. The method of claim 1, further comprising: segmenting, using the processor of the first server, the process data into working vectors and non-working vectors; 
and filtering, based on the working vectors, the tool positions relative to time to obtain the working tool positions relative to time.
1. … and the determination comprising: segmenting, using the processor of the first server, the process data into working vectors and non-working vectors; 
and filtering, based on the working vectors, the tool positions relative to time to obtain the working took positions relative to time;
25. The method of claim 1, wherein identifying a detailed feature further comprises identifying a type of detailed feature.
No similar claim limitation(s).
26. The method of claim 25, wherein the type of detailed feature is one of a corner, an edge, and an overhang.
No similar claim limitation(s).
27. The method of claim 25, wherein the type of detailed feature is identified as an overhang when there are no same vectors defining working tool positions in the pre- defined number of one or more previously manufactured layers.
No similar claim limitation(s).


Claim(s) 1, 4, 9, 13, 16, 21, 24-27, and 29-31 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, and 4 of U.S. Patent no. 10635085 (parent application) in view of Buller (US 20170129052 A1) in further view of Scott (US 20140091953 A1).  
Claim 1 of the instant application recites similar limitations as claim 1 of the patent. The differences between the claim 1 of the instant application and claim 1 of the patent is that the instant application recites additional limitation, “identifying a feature to be a bulk feature or a detailed feature based on a number of same vectors defining working tool positions in a pre-defined number of one or more previously manufactured layers; compressing the determined sensor data values at the working tool positions for the identified bulk feature; and transmitting the compressed data via a network.”, as highlighted by italics. Buller, [0028] and [0295] teach this feature of differentiating/sorting between the types of identified features based on the vector(s) being pre-defined as in the above limitation. Adding this feature would have improved the data collection system/method by additionally incorporating Buller’s well-known approach of determining a variation between the target parameter and the sensed parameter utilized to estimate an error in the value of that parameter such as geometric information like local build angle, proximity to an edge on a given layer, or proximity to layer boundary etc. derived from a previously formed portion (i.e., the ability to differentiate/sort this way) which would have enabled adjusting the printing instructions based on the variation/error based differentiation of acquired the data set and thus would have provided further accuracy in the facilitation of formation of one or more 3D objects by the controller or control system, as evident in Buller, [0028], [0295] etc. 
Scott, Fig. 2 and [0016-18] then teach the feature of “compressing the determined sensor data values at the working tool positions for the identified bulk feature; and transmitting the compressed data via a network.” Buller and Scott are art(s) in the area of interest as they discuss collection and compression of data. Claim 1 of the instant application is an obvious variant of claim 1 of the Patent No # 10635085 in view of Buller and Scott, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 1 of the patent in view of Buller and Scott to add, the different features of identification and transmission of compressed data. One would have been motivated to do so because doing so would improve the data collection and analysis system/method with various types of data after being reorganized using any suitable technique for identifying high interest data vs low interest data (such as based on differentiation of distance from the edge or error based on target value now reorganized to be identified as data of high or low interest) would have enabled various advantage, for example: Sensor data could be prioritized according to levels of interest, where the data of higher interest is transmitted with lossless compression and a higher precedence than data with lower levels of interest and as a result, bandwidth bottlenecks in transmission of sensor data may be avoided, as evident in Scott, [0010], [0016-18], [0020], [0022-23] etc.
Claim 13 and 24 are rejected for the similar reasons as stated above for claim 1 (note, these have similar differences stated above with the claim 1 of reference patent no 10635085 and claim 13 is a system claim with a few generic computing components to perform the same functionalities, which does not make it patentably distinct).

Claim 4 of the instant application depends on claim 1 therefore includes the limitation of claim 1. Claim 4 therefore also recites similar limitation as claim 1 of U.S. Patent No. 10635085 in view of Buller (US 20170129052 A1) in further view of Scott (US 20140091953 A1).  Claim 4 recites additional limitation, further comprising: correlating, using a processor of a user interface device, a 3D model of the part with the sensor data values at the working tool positions; and displaying, on a display of the user interface device, the 3D model of the part with a representation of the sensor data values at the working tool positions. Claim 4 (including claim 1 subject matter) of reference patent no 10635085 already recites the same limitation as well. 
Claim 16 (system claim, dependent on claim 13) is rejected for the similar reasons stated above. 

Claim 9 of the instant application depends on claim 1 therefore includes the limitation of claim 1. Claim 9 therefore also recites similar limitation as claim 1 of U.S. Patent No. 10635085 in view of Buller (US 20170129052 A1) in further view of Scott (US 20140091953 A1).  Claim 9 recites additional limitation, further comprising: segmenting, using the processor of the first server, the process data into working vectors and non-working vectors; and filtering, based on the working vectors, the tool positions relative to time to obtain the working tool positions relative to time. Claim 1 of reference patent no 10635085 already recites the same limitation as well. 
Claim 21 (system claim, dependent on claim 13) is rejected for the similar reasons stated above. 

Claim 25 of the instant application depends on claim 1 therefore includes the limitation of claim 1. Claim 25 therefore also recites similar limitation as claim 1 of U.S. Patent No. 10635085 in view of Buller (US 20170129052 A1) in further view of Scott (US 20140091953 A1).  Claim 25 recites additional limitation, wherein identifying a detailed feature further comprises identifying a type of detailed feature. Buller art further teaches this feature in [0135], [0137] and [0273] by teaching identifying defects such as cracking, hanging structure etc. Adding Buller’s additional teaching would have assisted in reducing the deformation of one or more layers or parts within the 3D object (upon formation or after formation), as in Buller, [0028], [0295], etc.
Claim 29 (system claim, dependent on claim 13) is rejected for the similar reasons stated above. 
Claims 26-27 of instant application depend from claim 25 and have additional features that are also taught by Buller as stated above for claim 25. Thus, similar analysis applies to these claims as well. 
Claims 30-31 (system claim, dependent on claim 29) are rejected for the similar reasons stated above. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4, 9-10, 13-16, 21, and 24-32 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 13 recites a system (apparatus), which is a statutory category of invention. However, claim 1 recites, “determining working tool positions relative to time based on process data which controls operation of the manufacturing machine, the process data comprising vectors defining the working tool positions and corresponding tool control magnitude values; determining the sensor data values at the working tool positions based on a correlation of the values of the sensor data relative to time and the working tool positions relative to time; identifying a feature to be a bulk feature or a detailed feature based on a number of same vectors defining working took positions in a pre-defined number of one or more previously manufactured layers;”. These limitation(s) fall into the “mental process” group of abstract ideas, because the recited step(s) of determining and identifying, as described in specification, [0010-13], and [0027-28], appear to be an observation/evaluation and judgement that can be performed in the human mind based on some available data, such as based on sensed/measured values of the control process. These/This limitation(s) therefore recite(s) concept(s) performed in the human mind. Thus, this limitation falls into the “mental processes” grouping of abstract ideas in 2019 PEG Section I, 84 Fed. Reg. at 52. 
This judicial exception is not integrated into a practical application. Besides the abstract ideas, claim recites additional element(s) such as “a first server having a processor configured to perform: receiving the sensor data from a sensor for the operating manufacturing machine; … compressing the determined sensor data values at the working tool positions for the identified bulk feature; and transmitting the compressed data via a network.”. The limitations(s) highlighted in italics are additional element(s) representing insignificant extra solution activity in the form of mere data gathering (especially receiving sensor data (i.e., by the server having a processor), transmitting/sending available data over a network; also note: see the additional analysis for the “compressing” feature below.) that is/are necessary for use of the recited judicial exception (the determination and identification step as the mental processes) and is/are recited at a high level of generality and without improvements to computer functionality and also appears to have simply attempted to limit the use of the abstract idea to computer environments (See MPEP 2106.05(a), MPEP 2106.04(d), and MPEP 2106.05(h)). This/these limitation(s) in the claim is/are thus insignificant extra-solution activity (See MPEP 2106.05(g)). Here, the server having a processor is/are recited at a high level of generality and represent(s) generic computer component(s).  The sensor, and network can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to a field of use or technological environment which are also recited at a high level of generality. For the “compressing” limitation, examiner has considered the analysis of: whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) and found it not to be significant (MPEP 2106.05(g)(2)). More specifically, compressing a particular set of data in the context of claim is an extra solution activity that is taking place as a post-solution activity to the claimed inventive limitation, which in this case is the mental step of identifying/classifying data from some gathered data and thus the compression as the post-solution activity is merely tangentially related to the invention. Additionally note, the compressing of data is recited in such a high level of generality (note, applicant specification mentions a compression app to perform a generic compression of data for size reduction to make it ready for transmission, as in [0039].) and thus it appears to be an insignificant extra solution activity by examples, where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015). (MPEP 2106.05(f)(2)(v). Additionally, this compressing in the context of the claim is comparable to court identified examples of insignificant extra-solution activity as well, such as, the manipulation of data by selecting a particular data source or type of data, for example, selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). (MPEP 2106.05(g)). Accordingly, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of transmitting information is recited in a merely generic manner (e.g., at a high level of generality) and the broadest reasonable interpretation of this limitation encompassed using a typical communication over network, which is considered to be an insignificant extra-solution activity that is well-understood, routine, and conventional, as per MPEP 2106.05(d)(II) - sending and receiving data over a network. Similar analysis applies for receiving data for the limitations with server having a processor (MPEP 2106.05(d)(II)). The sensor, and network can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to a field of use or technological environment and they are also recited at a high level of generality as stated above. And compressing gathered data is determined as an insignificant post-solution activity due to its being merely tangentially relevant to the claimed invention, for the recitation at a high level of generality and being comparable to court identified example(s) of merely invoking computers or machinery as a tool to perform an existing process as in MPEP 2106.05(g)(2) and (MPEP 2106.05(f)(2)(v).  Accordingly, in combination, these additional elements do not amount to significantly more than the judicial exception.
Therefore, the claim is not patent eligible.

Claim(s) 1 and 24 is/are rejected similarly based on the analysis provided above due to having similar claim limitations. Note, the only difference is it is/they are a method (process) claim(s) and also it/they has/have a few less limitation(s) or portions of limitation(s) (which were regarding generic computer devices).

Claim(s) 14, 16, 21, 29-32 each depends from claim 13, therefore each recites the abstract idea of claim 13. 
Claim 14, for example, depends on claim 13 therefore it recites the abstract idea of claim 13. Claim 14 further recites, “wherein the first server is further configured to perform: compressing the determined sensor data values at the working tool positions for the identified detailed feature with a different compression process than used in compressing the determined sensor data values at the working tool positions for the identified bulk feature; transmitting the compressed determined sensor data values at the working tool positions for the identified detailed feature via the network; the system further comprising: a second server having a processor and configured to perform: decompressing the transmitted compressed data; determining the sensor data values versus the working tool positions from the decompressed data ; and outputting the sensor data values at the working tool positions to an analytic model of the manufacturing machine.” Determining step here is a mental step (and thus a mere expansion of an abstract idea).  The outputting step is an insignificant extra solution activity in the form of mere data gathering – see the analysis of receiving and transmitting data over a network above, MPEP 2106.05(g)(2) and (3) and also it does not amount to significantly more because it is well-understood routine and conventional, as identified by the courts, see MPEP 2106.05(d)(II) – sending and receiving data over a network. The analysis for compressing limitation remains same as the additional portion of the limitation here adds no elements amounting to significantly more than the judicial exception- just a mere expansion on the compression process as analyzed above. The only remaining limitation is the one that recites decompressing data, which is also an insignificant post solution activity by similar analysis done for the compressing limitation(s) above (see specification, [0041] for use of app). The additional server limitation(s) is/are directed to an additional element which merely adds a generic computer function as an insignificant extra solution activity and thus does not integrate the judicial exception into a practical application. Additionally, this limitation does not meaningfully limit the claim, for example, employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)). Therefore these limitations do not amount to significantly more than the judicial exception.
Note, claim 2 is rejected based on similar analysis of claim 14 above – the only difference is the dependency to claim 1, which is a method (process) claim.


Claim 15, depends on claim 14 therefore it recites the abstract idea of claim 14. Claim 15 further recites, “wherein the second server is further configured to perform: receiving, from the analytic model of the manufacturing machine, adjusted process data, the adjusted process data being determined based at least in part on the analytic model and the sensor data values at the working tool positions, the analytic model being based at least in part on a measured characteristic of the manufacturing machine; and using the adjusted process data to control the operation of the manufacturing machine.” Here, receiving the data is representing insignificant extra solution activity in the form of mere data gathering that is/are necessary for use of the recited judicial exception (the determination and identification step as the mental processes) and is/are recited at a high level of generality and without improvements to computer functionality and also appears to have simply attempted to limit the use of the abstract idea to computer environments (See MPEP 2106.05(a), MPEP 2106.04(d), and MPEP 2106.05(h)). This/these limitation(s) in the claim is/are thus insignificant extra-solution activity (See MPEP 2106.05(g)). Additionally, these limitations do not meaningfully limit the claim, for example, “using” data to control a machine is considered as employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)). Therefore these limitations do not amount to significantly more than the judicial exception.
Note, claim 3 is rejected based on similar analysis of claim 15 above – the only difference is the dependency to claim 2, which is a method (process) claim.

Claim 16, depends on claim 13 therefore it recites the abstract idea of claim 13. Claim 16 further recites, “further comprising a user interface device comprising a display and a processor configured to perform: correlating a 3D model of the part with the sensor data values at the working tool positions; and displaying the 3D model of the part on the display with a representation of the sensor data values at the working tool positions.” The limitations do not integrate the invention into a practical application because the correlating step is a metal step (expansion on the abstract idea) and the displaying step (using display and a processor as computing components recited in high level of generality) represent insignificant extra-solution activity that amounts to merely indicating a field of use or technological environment in which to apply a judicial exception and thus these do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h), which provides examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include: vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).). 
Note, claim 4 is rejected based on similar analysis of claim 16 above – the only difference is the dependency to claim 1, which is a method (process) claim.

Claim 21 depend(s) from claim 13, therefore it/they recite(s) the abstract idea of claim 13. Claim 21, further recites, “wherein the first server is further configured to perform: segmenting the process data into working vectors and non-working vectors; and filtering, based on the working vectors, the tool positions relative to time to obtain the working tool positions relative to time.” These are mere expansion on the abstract idea (mental steps) and there are no additional elements provided to consider the further analysis for them to apply the exception to a practical application and/or amounting to be significantly more. 
Note, claim 9 is rejected based on similar analysis of claim 21 above – the only difference is the dependency to claim 1, which is a method (process) claim.
Similar analysis applies to claims 29-31 where the additional limitations are mere expansion of the abstract idea (mental step of identifying) where these limitations just describe the data type further and no additional elements provided to consider the further analysis for them to apply the exception to a practical application and/or amounting to be significantly more.
Note, claim 25-27 are rejected based on similar analysis of claim 29-31 above, respectively – the only difference is the dependency to claim 1 for claim 25 and dependency to claim 25 for claims 26-27, which are method (process) claims.

Claim 32 depends on claim 14, therefore it recites the abstract idea of claim 14. Claim 32 further recites, “wherein the compression process used in compressing the determined sensor data values at the working tool positions for the identified detailed feature is a higher fidelity compression process than used in compressing the determined sensor data values at the working tool positions for the identified bulk feature.” The limitations do not integrate the invention into a practical application because they represent mere expansion on the insignificant extra-solution activity of data compression. As above, compressing gathered data in the context of the claim here is determined as an insignificant post-solution activity due to its being merely tangentially relevant to the claimed invention, for the recitation at a high level of generality (see as above, applicant specification for use of app(s) for compression: a compression app to perform a generic compression of data for size reduction to make it ready for transmission, as in [0039].) and being comparable to court identified example(s) of merely invoking computers or machinery as a tool to perform an existing process as in MPEP 2106.05(g)(2) and (MPEP 2106.05(f)(2)(v).  Accordingly, in combination, these additional elements do not amount to significantly more than the judicial exception.
Note, claim 28 is rejected based on similar analysis of claim 32 above – the only difference is the dependency to claim 2, which is a method (process) claim.

Claim 10, for example, depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 10 further recites, “wherein the compressed data is transmitted to a second server configured to make the compressed data available to a user interface device.” Here, the “configured to make the compressed data available to a user interface device” can be analyzed similar to the analysis for claim 4 above, specifically the portion relevant to sending data to display (such as to a user on an interface). The overall limitation does not integrate the invention into a practical application because they represent insignificant extra-solution activity in the form of outputting gathered data via a signal. The limitation does not amount to significantly more because they are well-understood routine and conventional, as identified by the courts, see MPEP 2106.05(d)(II) – sending and receiving data over a network. 

Accordingly, claim(s) 1-4, 9-10, 13-16, 21, and 24-32 are not patent eligible. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 13, 16, 24-27, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revanur (US 20180370144 A1) in view of Buller (US 20170129052 A1) in further view of Scott (US 20140091953 A1). 

Regarding claim 1, Revanur teaches:
A method for receiving and adaptively compressing sensor data for an operating manufacturing machine, the method comprising: 
receiving, at a first server, the sensor data from a sensor for the operating manufacturing machine; (“The method may comprise time stamping sensor data obtained by sensors for monitoring the additive build with a time that can be linked back to actions that were executed at that time.” Paragraph 0016; “The plurality of sub-systems may comprise a sensor for monitoring a parameter of the additive manufacturing process, wherein the commands or sub-commands comprise a sensor command for causing the sensor to capture a sensor value.” Paragraph 0018; “The controller 140 also receives sensor data from sensor(s) 150 and associates the sensor data received at a particular time, as determined from clock 141, with a time stamp.” Paragraph 0069)
determining, using a processor of the first server, values of the sensor data relative to time; (As above, “The controller 140 also receives sensor data from sensor(s) 150 and associates the sensor data received at a particular time, as determined from clock 141, with a time stamp.” Paragraph 0069)
determining, using the processor of the first server, working tool positions relative to time based on process data which controls operation of the manufacturing machine, (“With reference to FIG. 7, the sensor values S.sub.1 to S.sub.n are packaged together with other sensor values from other sensors z, .theta., .PHI. and commands C labelled with the same identifier T into an output data package 201 to 204. A position in a working plane, build volume and/or on the component that was being consolidated at the time that the sensor value S was captured can be determined from the relevant sensor values z, .theta., .PHI. or demand position contained in the command C.” paragraph 0076; Also, as above, “The sensor data can then be correlated with the commands associated with an identifier for a corresponding time such that the actions being carried out by the additive manufacturing apparatus at the time the sensor data is generated can be determined.” Paragraph 0069; “If the demand data is used to determine positions to correlate with the sensor values, then the calibration map or function may be used to determine the position of the subsystem at the time of capture of the sensor value. For example, the calibration map or function may indicate that a command C in an output package 201 to 204 having an earlier identifier corresponds to a demand position of a subsystem at the time a sensor value is captured.” Paragraph 0080) the process data comprising vectors defining the working tool positions during a manufacturing process; (“The coordinate value in the build volume may be determined from demand data used for driving the additive manufacturing apparatus, wherein the demand data is associated with a time at which demand as specified in the demand data is to be satisfied. The demand data may comprise commands sent to the additive manufacturing apparatus for execution, wherein each command comprises an identifier identifying a time at which the command is to be executed. The demand data may comprise scanning instructions, such as determined by software packages such as QuantAM supplied by Renishaw, from which commands for instructing an additive manufacturing apparatus are determined. Such scanning instructions typically comprise scan paths and scan speeds, which may be defined in various ways, for example as scan vectors and scan speeds or as scan vectors, point distances and exposure times. From the scanning instructions, a coordinate at which material is consolidated at a particular time may be determined.” Paragraph 0046; see also [0022] teaches - The subsystem may be a wiper for spreading powder material in layers and the defined position determined from a position of a surface, such as a lower edge, of the wiper in the additive manufacturing apparatus. A position of the wiper may be measured by the position encoder.)
determining the sensor data values at the working tool positions based on a correlation of the values of the sensor data relative to time and the working tool positions relative to time; (As above, “With reference to FIG. 7, the sensor values S.sub.1 to S.sub.n are packaged together with other sensor values from other sensors z, .theta., .PHI. and commands C labelled with the same identifier T into an output data package 201 to 204. A position in a working plane, build volume and/or on the component that was being consolidated at the time that the sensor value S was captured can be determined from the relevant sensor values z, .theta., .PHI. or demand position contained in the command C.” paragraph 0076; Also, as above, “The sensor data can then be correlated with the commands associated with an identifier for a corresponding time such that the actions being carried out by the additive manufacturing apparatus at the time the sensor data is generated can be determined.” Paragraph 0069; “If the demand data is used to determine positions to correlate with the sensor values, then the calibration map or function may be used to determine the position of the subsystem at the time of capture of the sensor value. For example, the calibration map or function may indicate that a command C in an output package 201 to 204 having an earlier identifier corresponds to a demand position of a subsystem at the time a sensor value is captured.” Paragraph 0080) 

While Revanur teaches defining the working tool positions by vectors such as through scan vectors, point distances and exposure times (as in [0046]), and also teaches that the defined position is determined from a position of a surface, such as a lower edge, of the wiper etc. (as in [0022]), and thus seems to be able to identify a feature relative to a position (vector) of a surface/edge,  
Revanur does not explicitly disclose the concept of differentiating/sorting between the types of identified features based on the vector(s) being pre-defined as in the following limitation:
identifying a feature to be a bulk feature or a detailed feature based on a number of same vectors defining working tool positions in a pre-defined number of one or more previously manufactured layers; 
Revanur also does not explicitly disclose:
compressing the determined sensor data values at the working tool positions for the identified bulk feature; 
and transmitting the compressed data via a network.

Buller explicitly teaches the concept of differentiating/sorting between the types of identified features based on the vector(s) being pre-defined as in the following limitation:

identifying a feature to be a bulk feature or a detailed feature based on a number of same vectors defining working tool positions in a pre-defined number of one or more previously manufactured layers; ([0028] teaches generating the printing instruction can comprise using a geometric information deriving from a previously formed portion (i.e., previously manufactured) of the three-dimensional object. The geometric information can comprise a local thickness below a given layer, local build angle, proximity to an edge on a given layer, or proximity to layer boundary. See also [0295] teaches control may be to maintain a target parameter of one or more forming 3D objects. The target parameter may vary in time (e.g., in real time) and/or in location. The location may comprise a location at the exposed surface of the material bed. The location may comprise a location at the top surface of the (e.g., forming) 3D object. The target parameter may correlate to the controllable property. The (e.g., input) target parameter may vary in time and/or location in the material bed (e.g., on the forming 3D object). Also see [0295] teaches a variation between the target parameter and the sensed parameter may be used to estimate an “error” in the value of that parameter (e.g., 1320), thus teaching identifying different types of values/data of the parameter (location/distance from edge/time etc.). The variation/differentiation (e.g., error) may be used by the subordinate-controller (e.g., 1340) to adjust the printing instructions. The controller may control (e.g., continuously) one or more parameters (e.g., in real time). The controller may use historical data (e.g., for the parameters). Here, the variations or errors based on finding variations in the metrological target parameters such as height from a target value or proximity to an edge on a given layer teach ability of the controller to identify/differentiate among the location/vector-based data sets, for example, the ones closer to the target value or far from the edge as derived from a previously formed portion can be considered of one type such as bulk type and the ones farther from target value or closer to edge can be considered as detailed feature or vice versa, considering the broadest reasonable interpretation of these terms in the claim. These features are also then taught in detail: … The geometric information may derive from the 3D object (or a correctively deviated (e.g., altered) model thereof). The geometry may comprise geometric information of a previously printed portion of the 3D object (e.g., comprising a local thickness below a given layer, local build angle, proximity to an edge on a given layer, or proximity to layer boundaries). The geometry may be an input to the controller (e.g., via an open loop control scheme). Some of the target values may be used to form 3D printing instructions for generating the 3D object (e.g., 1350). The printing instructions may be dynamically adjusted in real time. The controller may monitor (e.g., continuously) one or more signals from one or more sensors (e.g., 1360). For example, the controller may monitor the energy beam power, temperature of a position in the material bed, and/or metrology (e.g., height) of a position in the material bed. The position in the material bed may be of the forming 3D object.))

Accordingly, as both Revanur and Buller are directed to the control system/method of 3D printing/additive manufacturing technologies, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Revanur and Buller. As Revanur already teaches sensor data based parametric control for 3D printing which includes defined position vectors such as the ones determined from a position of a surface such as a lower edge etc., doing so by additionally incorporating Buller’s well-known approach of determining a variation between the target parameter and the sensed parameter utilized to estimate an error in the value of that parameter such as geometric information like local build angle, proximity to an edge on a given layer, or proximity to layer boundary etc. derived from a previously formed portion (i.e., the ability to differentiate/sort this way) would have enabled adjusting the printing instructions based on the variation/error based differentiation of acquired the data set and thus would have provided further accuracy in the facilitation of formation of one or more 3D objects by the controller or control system, as evident in Buller, [0028], [0295] etc. The resulted system/method would have been predictable and expected.

While Buller teaches ability to differentiate sensor data by various areas of interest such as by distance from edge/boundary of a layer or based on target value etc., 
Revanur and Buller do not explicitly disclose:
compressing the determined sensor data values at the working tool positions for the identified bulk feature; and transmitting the compressed data via a network.

Scott explicitly teaches:
compressing the determined sensor data values at the working tool positions for the identified bulk feature; (See Fig. 2 and [0016-18], especially [0016] - In operation, data from sensors 102 is transmitted to compression system 104. Compression system 104 analyzes the incoming data using any suitable data reduction techniques to identify regions of interest within the incoming data. In some embodiments, for example, compression system 104 performs principal component analysis (PCA). In some embodiments, compression system 104 performs cluster analysis (CA) on the sensor data. The reduced data set represents areas of interest (e.g., targets of interest) within the collected sensor data. For example, the areas of interest may include particular terrestrial geographic areas that are of high interest, or a particular weather feature of interest, etc. The analyzed data is input to a multi-stage compression/decompression (CODEC) algorithm to compress the analyzed data. Some or all of the compressed data is provided to transmission system 106 for transmission to another location as will be described in more detail below. [0017] teaches FIG. 2 is a functional block diagram 200 of an exemplary compression procedure performed by compression system 104. As described above, data from sensors 102 is received by compression system 104. At block 202, the sensor data set is reorganized using any suitable technique for identifying high interest data. In some embodiments, the data set is reorganized using PCA and/or CA. The data set reorganization results in a high interest region data set and a low interest regions data set. The low interest data set is discarded at block 204. The high interest data set is input to a multi-stage CODEC algorithm. In the first stage, at block 206, the high interest region data set is processed using a lossless CODEC algorithm that compresses all of the bits in the high interest region data set. In the exemplary embodiment, the lossless CODEC algorithm is a Rice Coding algorithm. In other embodiments, any other suitable lossless CODEC algorithm may be used, such as a sliding window algorithm, Lempel-Ziv-Welch algorithm, etc.)
and transmitting the compressed data via a network. (As above, see [0016] - Some or all of the compressed data is provided to transmission system 106 for transmission to another location as will be described in more detail below. Also, [0002] teaches wireless transmission.)
One of ordinary skill in the art would have recognized that applying the known technique of Revanur (combined with the additional capabilities of Buller), namely, a controller for additive manufacturing system, with the known techniques of Scott, namely, a sensor data compression system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Revanur and Buller to control an additive manufacturing system and correlate sensor data to position data and compare with target control data differentiated based on various factors derived from previously formed portion with the teachings of Scott to compress and transmit the data of various types of interest with various suitable types of algorithms would have been recognized by those of ordinary skill in the art as resulting in an improved additive manufacturing machine (i.e., visualizing correlated sensor data and transmitting the data to other servers of Revanur and/or Buller based on the teachings of transmitting specific compressed sensor data to other locations in Scott). Also, Revanur and Buller’s various types of data after being reorganized using any suitable technique for identifying high interest data vs low interest data (such as based on differentiation of distance from the edge or error based on target value now reorganized to be identified as data of high or low interest) would have enabled various advantage, for example: Sensor data could be prioritized according to levels of interest, where the data of higher interest is transmitted with lossless compression and a higher precedence than data with lower levels of interest and as a result, bandwidth bottlenecks in transmission of sensor data may be avoided, as evident in Scott, [0010], [0016-18], [0020], [0022-23] etc.

Regarding claim 4, Revanur, Buller, and Scott teach all the elements of claim 1.
Revanur further teaches: 
further comprising: correlating, using a processor of a user interface device, a 3D model of the part with the sensor data values at the working tool positions; (“The data packages 201 to 204 are output to a visualisation apparatus, such as computer 130 and the sensor data S displayed in a two or three dimensional representation in respect of a capture location on the object.” Paragraph 0078; “The method may comprise visualising the sensor values based upon the coordinate values associated with the sensor values. The sensor values may be visualised in a two, three or multi-dimensional representation based upon the coordinate values. For example, the sensor values may be visualised in a two or three dimensional representation in respect of a capture location of the sensor value on the object.” Paragraph 0048; “Sensor values derived from these sensors (even the sensor for capturing another parameter of the build process) may be correlated with coordinate values corresponding to a position of the material being consolidated at the time of capture (taking into consideration of differences between the capture time and the event that generated the signal (for example, time of flight of acoustic signals)) and visualised at these positions.” Paragraph 0049)
and displaying, on a display of the user interface device, the 3D model of the part with a representation of the sensor data values at the working tool positions. (As above, see [0048-49] and [0078]).


Regarding claim 13, Revanur teaches:
A system for receiving and adaptively compressing sensor data for an operating manufacturing machine, the system comprising:
a first server having a processor configured to perform: receiving the sensor data from a sensor for the operating manufacturing machine; (“The method may comprise time stamping sensor data obtained by sensors for monitoring the additive build with a time that can be linked back to actions that were executed at that time.” Paragraph 0016; “The plurality of sub-systems may comprise a sensor for monitoring a parameter of the additive manufacturing process, wherein the commands or sub-commands comprise a sensor command for causing the sensor to capture a sensor value.” Paragraph 0018; “The controller 140 also receives sensor data from sensor(s) 150 and associates the sensor data received at a particular time, as determined from clock 141, with a time stamp.” Paragraph 0069)
determining values of the sensor data relative to time; (As above, “The controller 140 also receives sensor data from sensor(s) 150 and associates the sensor data received at a particular time, as determined from clock 141, with a time stamp.” Paragraph 0069)
determining working tool positions relative to time based on process data which controls operation of the manufacturing machine, (“With reference to FIG. 7, the sensor values S.sub.1 to S.sub.n are packaged together with other sensor values from other sensors z, .theta., .PHI. and commands C labelled with the same identifier T into an output data package 201 to 204. A position in a working plane, build volume and/or on the component that was being consolidated at the time that the sensor value S was captured can be determined from the relevant sensor values z, .theta., .PHI. or demand position contained in the command C.” paragraph 0076; Also, as above, “The sensor data can then be correlated with the commands associated with an identifier for a corresponding time such that the actions being carried out by the additive manufacturing apparatus at the time the sensor data is generated can be determined.” Paragraph 0069; “If the demand data is used to determine positions to correlate with the sensor values, then the calibration map or function may be used to determine the position of the subsystem at the time of capture of the sensor value. For example, the calibration map or function may indicate that a command C in an output package 201 to 204 having an earlier identifier corresponds to a demand position of a subsystem at the time a sensor value is captured.” Paragraph 0080) the process data comprising vectors defining the working tool positions and corresponding tool control magnitude values; (“The coordinate value in the build volume may be determined from demand data used for driving the additive manufacturing apparatus, wherein the demand data is associated with a time at which demand as specified in the demand data is to be satisfied. The demand data may comprise commands sent to the additive manufacturing apparatus for execution, wherein each command comprises an identifier identifying a time at which the command is to be executed. The demand data may comprise scanning instructions, such as determined by software packages such as QuantAM supplied by Renishaw, from which commands for instructing an additive manufacturing apparatus are determined. Such scanning instructions typically comprise scan paths and scan speeds, which may be defined in various ways, for example as scan vectors and scan speeds or as scan vectors, point distances and exposure times. From the scanning instructions, a coordinate at which material is consolidated at a particular time may be determined.” Paragraph 0046; see also [0022] teaches - The subsystem may be a wiper for spreading powder material in layers and the defined position determined from a position of a surface, such as a lower edge, of the wiper in the additive manufacturing apparatus. A position of the wiper may be measured by the position encoder.)
determining the sensor data values at the working tool positions based on a correlation of the values of the sensor data relative to time and the working tool positions relative to time; (As above, “With reference to FIG. 7, the sensor values S.sub.1 to S.sub.n are packaged together with other sensor values from other sensors z, .theta., .PHI. and commands C labelled with the same identifier T into an output data package 201 to 204. A position in a working plane, build volume and/or on the component that was being consolidated at the time that the sensor value S was captured can be determined from the relevant sensor values z, .theta., .PHI. or demand position contained in the command C.” paragraph 0076; Also, as above, “The sensor data can then be correlated with the commands associated with an identifier for a corresponding time such that the actions being carried out by the additive manufacturing apparatus at the time the sensor data is generated can be determined.” Paragraph 0069; “If the demand data is used to determine positions to correlate with the sensor values, then the calibration map or function may be used to determine the position of the subsystem at the time of capture of the sensor value. For example, the calibration map or function may indicate that a command C in an output package 201 to 204 having an earlier identifier corresponds to a demand position of a subsystem at the time a sensor value is captured.” Paragraph 0080) 

While Revanur teaches defining the working tool positions by vectors such as through scan vectors, point distances and exposure times (as in [0046]), and also teaches that the defined position is determined from a position of a surface, such as a lower edge, of the wiper etc. (as in [0022]), and thus seems to be able to identify a feature relative to a position (vector) of a surface/edge,  
Revanur does not explicitly disclose the concept of differentiating/sorting between the types of identified features based on the vector(s) being pre-defined as in the following limitation:
identifying a feature to be a bulk feature or a detailed feature based on a number of same vectors defining working tool positions in a pre-defined number of one or more previously manufactured layers; 
Revanur also does not explicitly disclose:
compressing the determined sensor data values at the working tool positions for the identified bulk feature; 
and transmitting the compressed data via a network.

Buller explicitly teaches the concept of differentiating/sorting between the types of identified features based on the vector(s) being pre-defined as in the following limitation:

identifying a feature to be a bulk feature or a detailed feature based on a number of same vectors defining working tool positions in a pre-defined number of one or more previously manufactured layers; ([0028] teaches generating the printing instruction can comprise using a geometric information deriving from a previously formed portion (i.e., previously manufactured) of the three-dimensional object. The geometric information can comprise a local thickness below a given layer, local build angle, proximity to an edge on a given layer, or proximity to layer boundary. See also [0295] teaches control may be to maintain a target parameter of one or more forming 3D objects. The target parameter may vary in time (e.g., in real time) and/or in location. The location may comprise a location at the exposed surface of the material bed. The location may comprise a location at the top surface of the (e.g., forming) 3D object. The target parameter may correlate to the controllable property. The (e.g., input) target parameter may vary in time and/or location in the material bed (e.g., on the forming 3D object). Also see [0295] teaches a variation between the target parameter and the sensed parameter may be used to estimate an “error” in the value of that parameter (e.g., 1320), thus teaching identifying different types of values/data of the parameter (location/distance from edge/time etc.). The variation/differentiation (e.g., error) may be used by the subordinate-controller (e.g., 1340) to adjust the printing instructions. The controller may control (e.g., continuously) one or more parameters (e.g., in real time). The controller may use historical data (e.g., for the parameters). Here, the variations or errors based on finding variations in the metrological target parameters such as height from a target value or proximity to an edge on a given layer teach ability of the controller to identify/differentiate among the location/vector-based data sets, for example, the ones closer to the target value or far from the edge as derived from a previously formed portion can be considered of one type such as bulk type and the ones farther from target value or closer to edge can be considered as detailed feature or vice versa, considering the broadest reasonable interpretation of these terms in the claim. These features are also then taught in detail: … The geometric information may derive from the 3D object (or a correctively deviated (e.g., altered) model thereof). The geometry may comprise geometric information of a previously printed portion of the 3D object (e.g., comprising a local thickness below a given layer, local build angle, proximity to an edge on a given layer, or proximity to layer boundaries). The geometry may be an input to the controller (e.g., via an open loop control scheme). Some of the target values may be used to form 3D printing instructions for generating the 3D object (e.g., 1350). The printing instructions may be dynamically adjusted in real time. The controller may monitor (e.g., continuously) one or more signals from one or more sensors (e.g., 1360). For example, the controller may monitor the energy beam power, temperature of a position in the material bed, and/or metrology (e.g., height) of a position in the material bed. The position in the material bed may be of the forming 3D object.))

Accordingly, as both Revanur and Buller are directed to the control system/method of 3D printing/additive manufacturing technologies, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Revanur and Buller. As Revanur already teaches sensor data based parametric control for 3D printing which includes defined position vectors such as the ones determined from a position of a surface such as a lower edge etc., doing so by additionally incorporating Buller’s well-known approach of determining a variation between the target parameter and the sensed parameter utilized to estimate an error in the value of that parameter such as geometric information like local build angle, proximity to an edge on a given layer, or proximity to layer boundary etc. derived from a previously formed portion (i.e., the ability to differentiate/sort this way) would have enabled adjusting the printing instructions based on the variation/error based differentiation of acquired the data set and thus would have provided further accuracy in the facilitation of formation of one or more 3D objects by the controller or control system, as evident in Buller, [0028], [0295] etc. The resulted system/method would have been predictable and expected.

While Buller teaches ability to differentiate sensor data by various areas of interest such as by distance from edge/boundary of a layer or based on target value etc., 
Revanur and Buller do not explicitly disclose:
compressing the determined sensor data values at the working tool positions for the identified bulk feature; and transmitting the compressed data via a network.

Scott explicitly teaches:
compressing the determined sensor data values at the working tool positions for the identified bulk feature; (See Fig. 2 and [0016-18], especially [0016] - In operation, data from sensors 102 is transmitted to compression system 104. Compression system 104 analyzes the incoming data using any suitable data reduction techniques to identify regions of interest within the incoming data. In some embodiments, for example, compression system 104 performs principal component analysis (PCA). In some embodiments, compression system 104 performs cluster analysis (CA) on the sensor data. The reduced data set represents areas of interest (e.g., targets of interest) within the collected sensor data. For example, the areas of interest may include particular terrestrial geographic areas that are of high interest, or a particular weather feature of interest, etc. The analyzed data is input to a multi-stage compression/decompression (CODEC) algorithm to compress the analyzed data. Some or all of the compressed data is provided to transmission system 106 for transmission to another location as will be described in more detail below. [0017] teaches FIG. 2 is a functional block diagram 200 of an exemplary compression procedure performed by compression system 104. As described above, data from sensors 102 is received by compression system 104. At block 202, the sensor data set is reorganized using any suitable technique for identifying high interest data. In some embodiments, the data set is reorganized using PCA and/or CA. The data set reorganization results in a high interest region data set and a low interest regions data set. The low interest data set is discarded at block 204. The high interest data set is input to a multi-stage CODEC algorithm. In the first stage, at block 206, the high interest region data set is processed using a lossless CODEC algorithm that compresses all of the bits in the high interest region data set. In the exemplary embodiment, the lossless CODEC algorithm is a Rice Coding algorithm. In other embodiments, any other suitable lossless CODEC algorithm may be used, such as a sliding window algorithm, Lempel-Ziv-Welch algorithm, etc.)
and transmitting the compressed data via a network. (As above, see [0016] - Some or all of the compressed data is provided to transmission system 106 for transmission to another location as will be described in more detail below. Also, [0002] teaches wireless transmission.)
One of ordinary skill in the art would have recognized that applying the known technique of Revanur (combined with the additional capabilities of Buller), namely, a controller for additive manufacturing system, with the known techniques of Scott, namely, a sensor data compression system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Revanur and Buller to control an additive manufacturing system and correlate sensor data to position data and compare with target control data differentiated based on various factors derived from previously formed portion with the teachings of Scott to compress and transmit the data of various types of interest with various suitable types of algorithms would have been recognized by those of ordinary skill in the art as resulting in an improved additive manufacturing machine (i.e., visualizing correlated sensor data and transmitting the data to other servers of Revanur and/or Buller based on the teachings of transmitting specific compressed sensor data to other locations in Scott). Also, Revanur and Buller’s various types of data after being reorganized using any suitable technique for identifying high interest data vs low interest data (such as based on differentiation of distance from the edge or error based on target value now reorganized to be identified as data of high or low interest) would have enabled various advantage, for example: Sensor data could be prioritized according to levels of interest, where the data of higher interest is transmitted with lossless compression and a higher precedence than data with lower levels of interest and as a result, bandwidth bottlenecks in transmission of sensor data may be avoided, as evident in Scott, [0010], [0016-18], [0020], [0022-23] etc.

Regarding claim 16, Revanur, Buller, and Scott teach all the elements of claim 13.
Revanur further teaches: 
further comprising a user interface device comprising a display and a processor configured to perform: correlating a 3D model of the part with the sensor data values at the working tool positions; (“The data packages 201 to 204 are output to a visualisation apparatus, such as computer 130 and the sensor data S displayed in a two or three dimensional representation in respect of a capture location on the object.” Paragraph 0078; “The method may comprise visualising the sensor values based upon the coordinate values associated with the sensor values. The sensor values may be visualised in a two, three or multi-dimensional representation based upon the coordinate values. For example, the sensor values may be visualised in a two or three dimensional representation in respect of a capture location of the sensor value on the object.” Paragraph 0048; “Sensor values derived from these sensors (even the sensor for capturing another parameter of the build process) may be correlated with coordinate values corresponding to a position of the material being consolidated at the time of capture (taking into consideration of differences between the capture time and the event that generated the signal (for example, time of flight of acoustic signals)) and visualised at these positions.” Paragraph 0049)
and displaying the 3D model of the part on the display with a representation of the sensor data values at the working tool positions. (As above, see [0048-49] and [0078]).

Regarding claim 24, Revanur teaches:
A method for receiving and adaptively compressing sensor data for an operating manufacturing machine, the method comprising: 
receiving, at a first server, the sensor data from a sensor for the operating manufacturing machine; (“The method may comprise time stamping sensor data obtained by sensors for monitoring the additive build with a time that can be linked back to actions that were executed at that time.” Paragraph 0016; “The plurality of sub-systems may comprise a sensor for monitoring a parameter of the additive manufacturing process, wherein the commands or sub-commands comprise a sensor command for causing the sensor to capture a sensor value.” Paragraph 0018; “The controller 140 also receives sensor data from sensor(s) 150 and associates the sensor data received at a particular time, as determined from clock 141, with a time stamp.” Paragraph 0069)
determining, using a processor of the first server, values of the sensor data relative to time; (As above, “The controller 140 also receives sensor data from sensor(s) 150 and associates the sensor data received at a particular time, as determined from clock 141, with a time stamp.” Paragraph 0069)
determining, using the processor of the first server, working tool positions relative to time based on process data which controls operation of the manufacturing machine, (“With reference to FIG. 7, the sensor values S.sub.1 to S.sub.n are packaged together with other sensor values from other sensors z, .theta., .PHI. and commands C labelled with the same identifier T into an output data package 201 to 204. A position in a working plane, build volume and/or on the component that was being consolidated at the time that the sensor value S was captured can be determined from the relevant sensor values z, .theta., .PHI. or demand position contained in the command C.” paragraph 0076; Also, as above, “The sensor data can then be correlated with the commands associated with an identifier for a corresponding time such that the actions being carried out by the additive manufacturing apparatus at the time the sensor data is generated can be determined.” Paragraph 0069; “If the demand data is used to determine positions to correlate with the sensor values, then the calibration map or function may be used to determine the position of the subsystem at the time of capture of the sensor value. For example, the calibration map or function may indicate that a command C in an output package 201 to 204 having an earlier identifier corresponds to a demand position of a subsystem at the time a sensor value is captured.” Paragraph 0080) the process data comprising vectors defining the working tool positions during a manufacturing process; (“The coordinate value in the build volume may be determined from demand data used for driving the additive manufacturing apparatus, wherein the demand data is associated with a time at which demand as specified in the demand data is to be satisfied. The demand data may comprise commands sent to the additive manufacturing apparatus for execution, wherein each command comprises an identifier identifying a time at which the command is to be executed. The demand data may comprise scanning instructions, such as determined by software packages such as QuantAM supplied by Renishaw, from which commands for instructing an additive manufacturing apparatus are determined. Such scanning instructions typically comprise scan paths and scan speeds, which may be defined in various ways, for example as scan vectors and scan speeds or as scan vectors, point distances and exposure times. From the scanning instructions, a coordinate at which material is consolidated at a particular time may be determined.” Paragraph 0046; see also [0022] teaches - The subsystem may be a wiper for spreading powder material in layers and the defined position determined from a position of a surface, such as a lower edge, of the wiper in the additive manufacturing apparatus. A position of the wiper may be measured by the position encoder.)
determining the sensor data values at the working tool positions based on a correlation of the values of the sensor data relative to time and the working tool positions relative to time; (As above, “With reference to FIG. 7, the sensor values S.sub.1 to S.sub.n are packaged together with other sensor values from other sensors z, .theta., .PHI. and commands C labelled with the same identifier T into an output data package 201 to 204. A position in a working plane, build volume and/or on the component that was being consolidated at the time that the sensor value S was captured can be determined from the relevant sensor values z, .theta., .PHI. or demand position contained in the command C.” paragraph 0076; Also, as above, “The sensor data can then be correlated with the commands associated with an identifier for a corresponding time such that the actions being carried out by the additive manufacturing apparatus at the time the sensor data is generated can be determined.” Paragraph 0069; “If the demand data is used to determine positions to correlate with the sensor values, then the calibration map or function may be used to determine the position of the subsystem at the time of capture of the sensor value. For example, the calibration map or function may indicate that a command C in an output package 201 to 204 having an earlier identifier corresponds to a demand position of a subsystem at the time a sensor value is captured.” Paragraph 0080) 

While Revanur teaches defining the working tool positions by vectors such as through scan vectors, point distances and exposure times (as in [0046]), and also teaches that the defined position is determined from a position of a surface, such as a lower edge, of the wiper etc. (as in [0022]), and thus seems to be able to identify a feature relative to a position (vector) of a surface/edge,  
Revanur does not explicitly disclose the concept of differentiating/sorting between the types of identified features based on the vector(s) being pre-defined as in the following limitation:
identifying a feature to be a bulk feature or a detailed feature based on a number of same vectors defining working tool positions in a pre-defined number of one or more previously manufactured layers; 
Revanur also does not explicitly disclose:
compressing the determined sensor data values at the working tool positions for the identified bulk feature; 
and transmitting the compressed sensor data via a network.

Buller explicitly teaches the concept of differentiating/sorting between the types of identified features based on the vector(s) being pre-defined as in the following limitation:

identifying a feature to be a bulk feature or a detailed feature based on a number of same vectors defining working tool positions in a pre-defined number of one or more previously manufactured layers; ([0028] teaches generating the printing instruction can comprise using a geometric information deriving from a previously formed portion (i.e., previously manufactured) of the three-dimensional object. The geometric information can comprise a local thickness below a given layer, local build angle, proximity to an edge on a given layer, or proximity to layer boundary. See also [0295] teaches control may be to maintain a target parameter of one or more forming 3D objects. The target parameter may vary in time (e.g., in real time) and/or in location. The location may comprise a location at the exposed surface of the material bed. The location may comprise a location at the top surface of the (e.g., forming) 3D object. The target parameter may correlate to the controllable property. The (e.g., input) target parameter may vary in time and/or location in the material bed (e.g., on the forming 3D object). Also see [0295] teaches a variation between the target parameter and the sensed parameter may be used to estimate an “error” in the value of that parameter (e.g., 1320), thus teaching identifying different types of values/data of the parameter (location/distance from edge/time etc.). The variation/differentiation (e.g., error) may be used by the subordinate-controller (e.g., 1340) to adjust the printing instructions. The controller may control (e.g., continuously) one or more parameters (e.g., in real time). The controller may use historical data (e.g., for the parameters). Here, the variations or errors based on finding variations in the metrological target parameters such as height from a target value or proximity to an edge on a given layer teach ability of the controller to identify/differentiate among the location/vector-based data sets, for example, the ones closer to the target value or far from the edge as derived from a previously formed portion can be considered of one type such as bulk type and the ones farther from target value or closer to edge can be considered as detailed feature or vice versa, considering the broadest reasonable interpretation of these terms in the claim. These features are also then taught in detail: … The geometric information may derive from the 3D object (or a correctively deviated (e.g., altered) model thereof). The geometry may comprise geometric information of a previously printed portion of the 3D object (e.g., comprising a local thickness below a given layer, local build angle, proximity to an edge on a given layer, or proximity to layer boundaries). The geometry may be an input to the controller (e.g., via an open loop control scheme). Some of the target values may be used to form 3D printing instructions for generating the 3D object (e.g., 1350). The printing instructions may be dynamically adjusted in real time. The controller may monitor (e.g., continuously) one or more signals from one or more sensors (e.g., 1360). For example, the controller may monitor the energy beam power, temperature of a position in the material bed, and/or metrology (e.g., height) of a position in the material bed. The position in the material bed may be of the forming 3D object.))

Accordingly, as both Revanur and Buller are directed to the control system/method of 3D printing/additive manufacturing technologies, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Revanur and Buller. As Revanur already teaches sensor data based parametric control for 3D printing which includes defined position vectors such as the ones determined from a position of a surface such as a lower edge etc., doing so by additionally incorporating Buller’s well-known approach of determining a variation between the target parameter and the sensed parameter utilized to estimate an error in the value of that parameter such as geometric information like local build angle, proximity to an edge on a given layer, or proximity to layer boundary etc. derived from a previously formed portion (i.e., the ability to differentiate/sort this way) would have enabled adjusting the printing instructions based on the variation/error based differentiation of acquired the data set and thus would have provided further accuracy in the facilitation of formation of one or more 3D objects by the controller or control system, as evident in Buller, [0028], [0295] etc. The resulted system/method would have been predictable and expected.

While Buller teaches ability to differentiate sensor data by various areas of interest such as by distance from edge/boundary of a layer or based on target value etc., 
Revanur and Buller do not explicitly disclose:
compressing the determined sensor data values at the working tool positions for the identified bulk feature; and transmitting the compressed sensor data via a network.

Scott explicitly teaches:
compressing the determined sensor data values at the working tool positions for the identified bulk feature; (See Fig. 2 and [0016-18], especially [0016] - In operation, data from sensors 102 is transmitted to compression system 104. Compression system 104 analyzes the incoming data using any suitable data reduction techniques to identify regions of interest within the incoming data. In some embodiments, for example, compression system 104 performs principal component analysis (PCA). In some embodiments, compression system 104 performs cluster analysis (CA) on the sensor data. The reduced data set represents areas of interest (e.g., targets of interest) within the collected sensor data. For example, the areas of interest may include particular terrestrial geographic areas that are of high interest, or a particular weather feature of interest, etc. The analyzed data is input to a multi-stage compression/decompression (CODEC) algorithm to compress the analyzed data. Some or all of the compressed data is provided to transmission system 106 for transmission to another location as will be described in more detail below. [0017] teaches FIG. 2 is a functional block diagram 200 of an exemplary compression procedure performed by compression system 104. As described above, data from sensors 102 is received by compression system 104. At block 202, the sensor data set is reorganized using any suitable technique for identifying high interest data. In some embodiments, the data set is reorganized using PCA and/or CA. The data set reorganization results in a high interest region data set and a low interest regions data set. The low interest data set is discarded at block 204. The high interest data set is input to a multi-stage CODEC algorithm. In the first stage, at block 206, the high interest region data set is processed using a lossless CODEC algorithm that compresses all of the bits in the high interest region data set. In the exemplary embodiment, the lossless CODEC algorithm is a Rice Coding algorithm. In other embodiments, any other suitable lossless CODEC algorithm may be used, such as a sliding window algorithm, Lempel-Ziv-Welch algorithm, etc.)
and transmitting the compressed sensor data via a network. (As above, see [0016] - Some or all of the compressed data is provided to transmission system 106 for transmission to another location as will be described in more detail below. Also, [0002] teaches wireless transmission.)
One of ordinary skill in the art would have recognized that applying the known technique of Revanur (combined with the additional capabilities of Buller), namely, a controller for additive manufacturing system, with the known techniques of Scott, namely, a sensor data compression system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Revanur and Buller to control an additive manufacturing system and correlate sensor data to position data and compare with target control data differentiated based on various factors derived from previously formed portion with the teachings of Scott to compress and transmit the data of various types of interest with various suitable types of algorithms would have been recognized by those of ordinary skill in the art as resulting in an improved additive manufacturing machine (i.e., visualizing correlated sensor data and transmitting the data to other servers of Revanur and/or Buller based on the teachings of transmitting specific compressed sensor data to other locations in Scott). Also, Revanur and Buller’s various types of data after being reorganized using any suitable technique for identifying high interest data vs low interest data (such as based on differentiation of distance from the edge or error based on target value now reorganized to be identified as data of high or low interest) would have enabled various advantage, for example: Sensor data could be prioritized according to levels of interest, where the data of higher interest is transmitted with lossless compression and a higher precedence than data with lower levels of interest and as a result, bandwidth bottlenecks in transmission of sensor data may be avoided, as evident in Scott, [0010], [0016-18], [0020], [0022-23] etc.


Regarding claim 25, Revanur, Buller, and Scott teach all the elements of claim 1.
Buller further teaches:
wherein identifying a detailed feature further comprises identifying a type of detailed feature. ([0135] - The apparatuses, systems, software, and/or methods described herein may be utilized for the formation of a 3D object that is suspended anchorlessly in the material bed during its entire generation process. The apparatuses, systems, software and/or methods described herein may reduce the deformation of one or more layers or parts thereof within the 3D object (e.g., upon its formation and/or after its formation). The deformation may comprise bending, warping, arching, curving, twisting, balling, cracking, dislocating, or any combination thereof. See also [0137] - The 3D object may comprise a large hanging structure (e.g., wire, ledge, or shelf). Large may be a 3D object having a fundamental length scale of at least about 1 centimeter (cm), …; also see [0140] - The 3D object may comprise a hanging structure. The hanging structure may be a plane like structure (referred to herein as “three-dimensional plane,” or “3D plane”). A three-dimensional (3D) plane may have a relatively small width as opposed to a relatively large surface area. For example, the 3D plane may have a small height relative to a large horizontal plane. The 3D plane may be planar, curved, or assume an amorphous 3D shape. The 3D plane may be a strip, a blade, or a ledge. The 3D plane may comprise a curvature. The 3D plane may be curved. The 3D plane may be planar (e.g., flat). The 3D plane may have a shape of a curving scarf. The 3D object may comprise a wire. Also, [0273] teaches identifying defects (e.g., cracks).)
Accordingly, as Revanur, Buller, and Scott’s combined system/method already teaches sensor data based parametric control for 3D printing which includes defined position vectors such as the ones determined from a position of a surface such as a lower edge etc., which includes determining a variation between the target parameter and the sensed parameter utilized to estimate an error in the value of that parameter such as geometric information like local build angle, proximity to an edge on a given layer, or proximity to layer boundary etc. derived from a previously formed portion (i.e., the ability to differentiate/sort this way), doing so by additionally incorporating Buller’s well-known approach of identifying deformations upon and/or after its formation such as of a curve, large hanging structure, crack etc. as defects would have enabled adjusting the printing instructions based on the variation/error based differentiation of acquired the data set and thus would have provided further accuracy in the facilitation of formation of one or more 3D objects by the controller or control system, as evident in Buller, [0028], [0295] etc. and additionally incorporating the identification of defects such as a crack or large hanging structure etc. as above based on utilizing the method would have assisted in reducing the deformation of one or more layers or parts thereof within the 3D object (e.g., upon its formation and/or after its formation). The resulted system/method would have been predictable and expected.

Regarding claim 26, Revanur, Buller, and Scott teach all the elements of claim 25.
Buller further teaches:
wherein the type of detailed feature is one of a corner, an edge, and an overhang. (As above, see [0135], [0137], [0140], and [0273] for various types of identified deformations. Especially see [0137] and [0140] – A large hanging structure, for example.)

Regarding claim 27, Revanur, Buller, and Scott teach all the elements of claim 25.
Buller further teaches:
wherein the type of detailed feature is identified as an overhang when there are no same vectors defining working tool positions in the pre-defined number of one or more previously manufactured layers. (As above, see [0135], [0137], [0140], and [0273] for various types of identified deformations. Especially see [0137] and [0140] – A large hanging structure, for example. Also, as above, [0295] - The controllable property may be a control variable. The control may be to maintain a target parameter (e.g., temperature) of one or more forming 3D objects. The target parameter may vary in time (e.g., in real time) and/or in location. The location may comprise a location at the exposed surface of the material bed. The location may comprise a location at the top surface of the (e.g., forming) 3D object. The target parameter may correlate to the controllable property. The (e.g., input) target parameter may vary in time and/or location in the material bed (e.g., on the forming 3D object). The subordinate-controller may receive a pre-determined power per unit area (of the energy beam), temperature, and/or metrological (e.g., height) target value. Under broadest reasonable interpretation, "based on a number of same vectors" of claim 1 is interpreted here as: based on defined tool paths/positions that built the object, check upon/after its built, whether there's a bulk or detailed abnormality/defect as a feature. The Buller art here teaches that, for example, in a scenario of a target parameter being a predetermined metrological (e.g., height) target value, a hanging structure can be detected based on that (also note as cited above, such geometric information is derived from a previously formed portion (i.e., layer(s)) of the 3D object.).)
	Motivation to combine the teachings of the existing Buller are similar to the reasons stated above. 

Regarding claim 29, Revanur, Buller, and Scott teach all the elements of claim 13.
Buller further teaches:
wherein identifying a detailed feature further comprises the processor configured to perform: identifying a type of detailed feature. ([0135] - The apparatuses, systems, software, and/or methods described herein may be utilized for the formation of a 3D object that is suspended anchorlessly in the material bed during its entire generation process. The apparatuses, systems, software and/or methods described herein may reduce the deformation of one or more layers or parts thereof within the 3D object (e.g., upon its formation and/or after its formation). The deformation may comprise bending, warping, arching, curving, twisting, balling, cracking, dislocating, or any combination thereof. See also [0137] - The 3D object may comprise a large hanging structure (e.g., wire, ledge, or shelf). Large may be a 3D object having a fundamental length scale of at least about 1 centimeter (cm), …; also see [0140] - The 3D object may comprise a hanging structure. The hanging structure may be a plane like structure (referred to herein as “three-dimensional plane,” or “3D plane”). A three-dimensional (3D) plane may have a relatively small width as opposed to a relatively large surface area. For example, the 3D plane may have a small height relative to a large horizontal plane. The 3D plane may be planar, curved, or assume an amorphous 3D shape. The 3D plane may be a strip, a blade, or a ledge. The 3D plane may comprise a curvature. The 3D plane may be curved. The 3D plane may be planar (e.g., flat). The 3D plane may have a shape of a curving scarf. The 3D object may comprise a wire. Also, [0273] teaches identifying defects (e.g., cracks).)
Accordingly, as Revanur, Buller, and Scott’s combined system/method already teaches sensor data based parametric control for 3D printing which includes defined position vectors such as the ones determined from a position of a surface such as a lower edge etc., which includes determining a variation between the target parameter and the sensed parameter utilized to estimate an error in the value of that parameter such as geometric information like local build angle, proximity to an edge on a given layer, or proximity to layer boundary etc. derived from a previously formed portion (i.e., the ability to differentiate/sort this way), doing so by additionally incorporating Buller’s well-known approach of identifying deformations upon and/or after its formation such as of a curve, large hanging structure, crack etc. as defects would have enabled adjusting the printing instructions based on the variation/error based differentiation of acquired the data set and thus would have provided further accuracy in the facilitation of formation of one or more 3D objects by the controller or control system, as evident in Buller, [0028], [0295] etc. and additionally incorporating the identification of defects such as a crack or large hanging structure etc. as above based on utilizing the method would have assisted in reducing the deformation of one or more layers or parts thereof within the 3D object (e.g., upon its formation and/or after its formation). The resulted system/method would have been predictable and expected.

Regarding claim 30, Revanur, Buller, and Scott teach all the elements of claim 29.
Buller further teaches:
wherein the type of detailed feature is one of a corner, an edge, and an overhang. (As above, see [0135], [0137], [0140], and [0273] for various types of identified deformations. Especially see [0137] and [0140] – A large hanging structure, for example.)

Regarding claim 31, Revanur, Buller, and Scott teach all the elements of claim 29.
Buller further teaches:
wherein the type of detailed feature is identified as an overhang when there are no same vectors defining working tool positions in the pre-defined number of one or more previously manufactured layers. (As above, see [0135], [0137], [0140], and [0273] for various types of identified deformations. Especially see [0137] and [0140] – A large hanging structure, for example. Also, as above, [0295] - The controllable property may be a control variable. The control may be to maintain a target parameter (e.g., temperature) of one or more forming 3D objects. The target parameter may vary in time (e.g., in real time) and/or in location. The location may comprise a location at the exposed surface of the material bed. The location may comprise a location at the top surface of the (e.g., forming) 3D object. The target parameter may correlate to the controllable property. The (e.g., input) target parameter may vary in time and/or location in the material bed (e.g., on the forming 3D object). The subordinate-controller may receive a pre-determined power per unit area (of the energy beam), temperature, and/or metrological (e.g., height) target value. Under broadest reasonable interpretation, "based on a number of same vectors" of claim 1 is interpreted here as: based on defined tool paths/positions that built the object, check upon/after its built, whether there's a bulk or detailed abnormality/defect as a feature. The Buller art here teaches that, for example, in a scenario of a target parameter being a predetermined metrological (e.g., height) target value, a hanging structure can be detected based on that (also note as cited above, such geometric information is derived from a previously formed portion (i.e., layer(s)) of the 3D object.).)
	Motivation to combine the teachings of the existing Buller are similar to the reasons stated above. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revanur (US 20180370144 A1) in view of Buller (US 20170129052 A1) in further view of Scott (US 20140091953 A1) in further view of Aureli (US 20090062930 A1).

Regarding claim 10, Revanur, Buller, and Scott teach all the elements of claim 1.
While Scott teaches transmitting the compressed data such as via wireless transmission to another location (as above, [0002], [0016] etc.), 
Revanur, Buller, and Scott do not explicitly disclose:
wherein the compressed data is transmitted to a second server configured to make the compressed data available to a user interface device.
Aureli further teaches: 
wherein the compressed data is transmitted to a second server configured to make the compressed data available to a user interface device. ([0043] and [0046] teach by using the Internet 10 as first communication network, data can be exchanged between the processing and exchanging data device 2 and the intermediate processing device 4, through available different data transmission channels, such as protocols HTTP, SOAP, FTP, SMTP, POP3, etc., where FTP protocol (File Transfer Protocol) makes possible to transmit files between two systems both in "plain" or extended format and in compressed format, for reducing their dimensions and thus minimise the transmission time at parity of transmission speed. “In particular, FIGS. 4 and 5 are flowcharts disclosing steps or phases of a procedure for transmitting and managing data sent by the processing and exchanging data device 2 of a machine 50 to intermediate processing device 4.” Paragraph 0091; “If data regularly arrives to the web server device 5, this latter, at step 102, verifies if said data are in "plain" or extended format or are in compressed format.” Paragraph 0093; See also “109 Presentation of analysed data on web site 15” paragraph 0109; “Said processing and/or communication units enable the different users, such as end customers, technicians of maintenance service and spare parts service, commercial distributors of the machines, machine manufacturing companies, etc. to interact with the system 1, i.e. to access and exchange data with the intermediate processing device 4 and then with the processing and exchanging data device 2 of the machine 50.” Paragraph 0039)
One of ordinary skill in the art would have recognized that applying the known technique of Revanur, Buller, and Scott, namely, a controller for additive manufacturing system, with further feature(s) such as the known techniques of Aureli, namely, a data management system for machine, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Revanur, Buller, and Scott to control an additive manufacturing system, correlate sensor data to position data and compress some or all data with the teachings of Aureli to processing and distribute data for a machine would have been recognized by those of ordinary skill in the art as resulting in an improved additive manufacturing machine (i.e., visualizing correlated sensor data and transmitting the compressed data to other servers of Revanur based on the teachings of transmitting sensor data for a machine to other servers in Aureli). Also, doing so would have enabled different users, such as end customers, technicians of maintenance service and spare parts service, commercial distributors of the machines, machine manufacturing companies, etc. to interact with the system i.e. to access and exchange data with the intermediate processing device 4 and then with the processing and exchanging data device 2 of the machine 50, as evident in Aureli, [0039] etc. 

Claim(s) 2-3, 28, 14-15, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revanur (US 20180370144 A1) in view of Buller (US 20170129052 A1) in further view of Scott (US 20140091953 A1) in further view of Aureli (US 20090062930 A1) in further view of Fish (US 20150165681 A1). 

Regarding claim 2, Revanur, Buller, and Scott teach all the elements of claim 1.
Scott further teaches:
compressing the determined sensor data values at the working tool positions for the identified detailed feature with a different compression process than used in compressing the determined sensor data values at the working tool positions for the identified bulk feature; (As above, See Fig. 2 and [0016-18], especially [0016] - In operation, data from sensors 102 is transmitted to compression system 104. Compression system 104 analyzes the incoming data using any suitable data reduction techniques to identify regions of interest within the incoming data. In some embodiments, for example, compression system 104 performs principal component analysis (PCA). In some embodiments, compression system 104 performs cluster analysis (CA) on the sensor data. The reduced data set represents areas of interest (e.g., targets of interest) within the collected sensor data. For example, the areas of interest may include particular terrestrial geographic areas that are of high interest, or a particular weather feature of interest, etc. The analyzed data is input to a multi-stage compression/decompression (CODEC) algorithm to compress the analyzed data. Some or all of the compressed data is provided to transmission system 106 for transmission to another location as will be described in more detail below. [0017] teaches FIG. 2 is a functional block diagram 200 of an exemplary compression procedure performed by compression system 104. As described above, data from sensors 102 is received by compression system 104. At block 202, the sensor data set is reorganized using any suitable technique for identifying high interest data. In some embodiments, the data set is reorganized using PCA and/or CA. The data set reorganization results in a high interest region data set and a low interest regions data set. The low interest data set is discarded at block 204. The high interest data set is input to a multi-stage CODEC algorithm. In the first stage, at block 206, the high interest region data set is processed using a lossless CODEC algorithm that compresses all of the bits in the high interest region data set. In the exemplary embodiment, the lossless CODEC algorithm is a Rice Coding algorithm. In other embodiments, any other suitable lossless CODEC algorithm may be used, such as a sliding window algorithm, Lempel-Ziv-Welch algorithm, etc. Thus, Scott teaches the ability to compress various types of data (such as upon identifying high vs low interest for example) using various suitable technique.)
transmitting the compressed determined sensor data values at the working tool positions for the identified detailed feature via the network; (As above, see [0016] - Some or all of the compressed data is provided to transmission system 106 for transmission to another location as will be described in more detail below. Also, [0002] teaches wireless transmission.)
Motivation to combine the further teaching of the above already existing Scott art is dictated by the similar reasons as stated above.

While Scott teaches a multi-stage compression/decompression algorithm (as in [0016]), 
Revanur, Buller, and Scott do not explicitly disclose:
decompressing the transmitted compressed data; 
determining the sensor data values versus the working tool positions from the decompressed data;
and outputting the sensor data values at the working tool positions to an analytic model of the manufacturing machine.

Aureli further teaches:
decompressing the transmitted compressed data; (As above, [0093] teaches If data regularly arrives to the web server device 5, this latter, at step 102, verifies if said data are in "plain" or extended format or are in compressed format. If the data are not compressed, they are directly saved in the storing arrangement 6 as "raw" data at step 104; otherwise, before saving, said data are decompressed at step 103. At the subsequent step 105, the web server device 5 verifies if the data are coded, for example is they are in a structured format XML. In that case, at step 106, decoding or "parsing" of the data are provided in order to establish their structure and composition in elemental data, so that a set of parameters and variables is formed, suitable for being saved in the database 6 in form of historical data, at step 107.)
determining the sensor data values versus the working tool positions from the decompressed data; (As the compressed data received is derived from sensor data of various types based on errors regarding working tool positions (as taught by Revanur, Buller and Scott earlier, regarding the error based compressing sensor data), the decompressed data by Aureli, [0093] as above would be a decompression applicable to that data, meaning the sensor data values versus the working tool positions would now be readably stored (i.e., decompressed).)
One of ordinary skill in the art would have recognized that applying the known technique of Revanur (combined with the additional capabilities of Buller and Scott), namely, a controller for additive manufacturing system, with the known techniques of Aureli, namely, a data management system for machine, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Revanur, Buller, and Scott to control an additive manufacturing system, correlate sensor data to position data and compress some or all data with the teachings of Aureli to process and distribute data for a machine would have been recognized by those of ordinary skill in the art as resulting in an improved additive manufacturing machine. Also, this way decompressing the data, if already compressed, before storing would have been utilized as a well-known practice making data suitable to save in a database in form of historical data, as evident in Aureli, [0093].

Revanur, Buller, Scott, and Aureli do not explicitly disclose: 
and outputting the sensor data values at the working tool positions to an analytic model of the manufacturing machine.

However, Fish explicitly teaches:
and outputting the sensor data values at the working tool positions to an analytic model of the manufacturing machine. (Optionally, the controller can be further configured to calculate a theoretical or computational model for respective temperature distributions for the build surface, the powder, the part, the walls of the build chamber and/or the build cylinder under similar build chamber conditions” paragraph 0007; “calculating a real-time physics-based model of the powder sintering process based on the respective real-time temperature distributions” paragraph 0022)
	One of ordinary skill in the art would have recognized that applying the known technique of Revanur, Buller, Scott, and Aureli, namely, a controller for additive manufacturing system, with the known techniques of Fish, namely, process control for additive manufacturing, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Revanur, Buller, Scott, and Aureli to control an additive manufacturing system and correlate sensor data to position data with the teachings of Fish to control an additive manufacturing system using sensor data and a model would have been recognized by those of ordinary skill in the art as resulting in an improved additive manufacturing machine (i.e., correlating sensor data and controlling an additive manufacturing machine using the sensor data and a model of Revanur based on the teachings of using sensor data and a model to control an additive manufacturing machine in Fish). Additionally, decompressing the received compressed data before storing would be utilizing a well-known way of making data suitable for being saved in the database, as evident in Aureli, [0093] and then utilizing analytical model as taught by Fish would have helped enabling real-time control as evident in Fish, [0044]. 

Regarding claim 3, Revanur, Buller, Scott, Aureli, and Fish teach all the elements of claim 2.
Fish further teaches:
further comprising: receiving, from the analytic model of the manufacturing machine, adjusted process data, (“In some implementations, the theoretical or computational model can be used as feedback to provide real-time control the energy source (e.g., the energy source 112 shown in FIGS. 1 and 6), the heat sources (e.g., heat sources 110 shown in FIG. 2) and/or the inlet or outlet ports (e.g., inlet and outlet ports 114 shown in FIG. 3).” Paragraph 0042; Optionally, the controller can be further configured to calculate a theoretical or computational model for respective temperature distributions for the build surface, the powder, the part, the walls of the build chamber and/or the build cylinder under similar build chamber conditions” paragraph 0007; “calculating a real-time physics-based model of the powder sintering process based on the respective real-time temperature distributions” paragraph 0022) the adjusted process data being determined based at least in part on the analytic model and the sensor data values at the working tool positions, (Fish: “compare the estimated respective temperature distributions with the theoretical or computational model” paragraph 0007) the analytic model being based at least in part on a measured characteristic of the manufacturing machine; (Fish: “Optionally, the controller can be further configured to calculate a theoretical or computational model for respective temperature distributions for the build surface, the powder, the part, the walls of the build chamber and/or the build cylinder under similar build chamber conditions” paragraph 0007; “calculating a real-time physics-based model of the powder sintering process based on the respective real-time temperature distributions” paragraph 0022)
and using the adjusted process data to control the operation of the manufacturing machine. (Fish: “control the energy source, the heat sources and/or the inlet or outlet ports based on the comparison” paragraph 0007; “controlling the estimated powder sintering process based on the real-time physics-based model” paragraph 0022)

One of ordinary skill in the art would have recognized that applying the known technique of Revanur, Buller, Scott, and Aureli, namely, a controller for additive manufacturing system, with the known techniques of Fish, namely, process control for additive manufacturing, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Revanur, Buller, Scott, and Aureli to control an additive manufacturing system and correlate sensor data to position data with the teachings of Fish to control an additive manufacturing system using sensor data and a model would have been recognized by those of ordinary skill in the art as resulting in an improved additive manufacturing machine (i.e., correlating sensor data and controlling an additive manufacturing machine using the sensor data and a model of Revanur based on the teachings of using sensor data and a model to control an additive manufacturing machine in Fish). Additionally, decompressing the received compressed data before storing would be utilizing a well-known way of making data suitable for being saved in the database, as evident in Aureli, [0093] and then utilizing analytical model as taught by Fish would have helped enabling real-time control as evident in Fish, [0044].

Regarding claim 28, Revanur, Buller, Scott, Aureli, and Fish teach all the elements of claim 2.
Scott further teaches:
wherein the compression process used in compressing the determined sensor data values at the working tool positions for the identified detailed feature is a higher fidelity compression process than used in compressing the determined sensor data values at the working tool positions for the identified bulk feature. (As above, see [0022-23] especially [0023] - Sensor data is prioritized according to levels of interest. The data of higher interest is transmitted with lossless compression and a higher precedence than data with lower levels of interest. As a result, bandwidth bottlenecks in transmission of satellite and/or aerial sensor data may be avoided. Here, an exemplary lossless compression would be of higher fidelity (precision) than a lossy low interest regions data set (in the scenario of using a lossless compression for a detailed feature of Buller).)
As any of the suitable compression algorithms are to be utilized as well-known way of compressing sensor data of various types, motivations to combine these teachings of existing art Scott are similar to the reasons stated above.

Regarding claim 14, Revanur, Buller, and Scott teach all the elements of claim 13.
Scott further teaches:
wherein the first server is further configured to perform: compressing the determined sensor data values at the working tool positions for the identified detailed feature with a different compression process than used in compressing the determined sensor data values at the working tool positions for the identified bulk feature; (As above, See Fig. 2 and [0016-18], especially [0016] - In operation, data from sensors 102 is transmitted to compression system 104. Compression system 104 analyzes the incoming data using any suitable data reduction techniques to identify regions of interest within the incoming data. In some embodiments, for example, compression system 104 performs principal component analysis (PCA). In some embodiments, compression system 104 performs cluster analysis (CA) on the sensor data. The reduced data set represents areas of interest (e.g., targets of interest) within the collected sensor data. For example, the areas of interest may include particular terrestrial geographic areas that are of high interest, or a particular weather feature of interest, etc. The analyzed data is input to a multi-stage compression/decompression (CODEC) algorithm to compress the analyzed data. Some or all of the compressed data is provided to transmission system 106 for transmission to another location as will be described in more detail below. [0017] teaches FIG. 2 is a functional block diagram 200 of an exemplary compression procedure performed by compression system 104. As described above, data from sensors 102 is received by compression system 104. At block 202, the sensor data set is reorganized using any suitable technique for identifying high interest data. In some embodiments, the data set is reorganized using PCA and/or CA. The data set reorganization results in a high interest region data set and a low interest regions data set. The low interest data set is discarded at block 204. The high interest data set is input to a multi-stage CODEC algorithm. In the first stage, at block 206, the high interest region data set is processed using a lossless CODEC algorithm that compresses all of the bits in the high interest region data set. In the exemplary embodiment, the lossless CODEC algorithm is a Rice Coding algorithm. In other embodiments, any other suitable lossless CODEC algorithm may be used, such as a sliding window algorithm, Lempel-Ziv-Welch algorithm, etc. Thus, Scott teaches the ability to compress various types of data (such as upon identifying high vs low interest for example) using various suitable technique.)
transmitting the compressed determined sensor data values at the working tool positions for the identified detailed feature via the network; (As above, see [0016] - Some or all of the compressed data is provided to transmission system 106 for transmission to another location as will be described in more detail below. Also, [0002] teaches wireless transmission.)
Motivation to combine the further teaching of the above already existing Scott art is dictated by the similar reasons as stated above.

While Scott teaches a multi-stage compression/decompression algorithm (as in [0016]), 
Revanur, Buller, and Scott do not explicitly disclose:
the system further comprising: a second server having a processor and configured to perform: decompressing the transmitted compressed data; 
determining the sensor data values versus the working tool positions from the decompressed data;
and outputting the sensor data values at the working tool positions to an analytic model of the manufacturing machine.

Aureli further teaches:
the system further comprising: a second server having a processor and configured to perform: decompressing the transmitted compressed data; (As above, [0093] teaches If data regularly arrives to the web server device 5, this latter, at step 102, verifies if said data are in "plain" or extended format or are in compressed format. If the data are not compressed, they are directly saved in the storing arrangement 6 as "raw" data at step 104; otherwise, before saving, said data are decompressed at step 103. At the subsequent step 105, the web server device 5 verifies if the data are coded, for example is they are in a structured format XML. In that case, at step 106, decoding or "parsing" of the data are provided in order to establish their structure and composition in elemental data, so that a set of parameters and variables is formed, suitable for being saved in the database 6 in form of historical data, at step 107.)
determining the sensor data values versus the working tool positions from the decompressed data; (As the compressed data received is derived from sensor data of various types based on errors regarding working tool positions (as taught by Revanur, Buller and Scott earlier, regarding the error based compressing sensor data), the decompressed data by Aureli, [0093] as above would be a decompression applicable to that data, meaning the sensor data values versus the working tool positions would now be readably stored (i.e., decompressed).)
One of ordinary skill in the art would have recognized that applying the known technique of Revanur (combined with the additional capabilities of Buller and Scott), namely, a controller for additive manufacturing system, with the known techniques of Aureli, namely, a data management system for machine, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Revanur, Buller, and Scott to control an additive manufacturing system, correlate sensor data to position data and compress some or all data with the teachings of Aureli to process and distribute data for a machine would have been recognized by those of ordinary skill in the art as resulting in an improved additive manufacturing machine. Also, this way decompressing the data, if already compressed, before storing would have been utilized as a well-known practice making data suitable to save in a database in form of historical data, as evident in Aureli, [0093].

Revanur, Buller, Scott, and Aureli do not explicitly disclose: 
and outputting the sensor data values at the working tool positions to an analytic model of the manufacturing machine.

However, Fish explicitly teaches:
and outputting the sensor data values at the working tool positions to an analytic model of the manufacturing machine. (Optionally, the controller can be further configured to calculate a theoretical or computational model for respective temperature distributions for the build surface, the powder, the part, the walls of the build chamber and/or the build cylinder under similar build chamber conditions” paragraph 0007; “calculating a real-time physics-based model of the powder sintering process based on the respective real-time temperature distributions” paragraph 0022)
		One of ordinary skill in the art would have recognized that applying the known technique of Revanur, Buller, Scott, and Aureli, namely, a controller for additive manufacturing system, with the known techniques of Fish, namely, process control for additive manufacturing, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Revanur, Buller, Scott, and Aureli to control an additive manufacturing system and correlate sensor data to position data with the teachings of Fish to control an additive manufacturing system using sensor data and a model would have been recognized by those of ordinary skill in the art as resulting in an improved additive manufacturing machine (i.e., correlating sensor data and controlling an additive manufacturing machine using the sensor data and a model of Revanur based on the teachings of using sensor data and a model to control an additive manufacturing machine in Fish). Additionally, decompressing the received compressed data before storing would be utilizing a well-known way of making data suitable for being saved in the database, as evident in Aureli, [0093] and then utilizing analytical model as taught by Fish would have helped enabling real-time control as evident in Fish, [0044]. 


Regarding claim 15, Revanur, Buller, Scott, Aureli, and Fish teach all the elements of claim 14.
Fish further teaches:
wherein the second server is further configured to perform: receiving, from the analytic model of the manufacturing machine, adjusted process data, (“In some implementations, the theoretical or computational model can be used as feedback to provide real-time control the energy source (e.g., the energy source 112 shown in FIGS. 1 and 6), the heat sources (e.g., heat sources 110 shown in FIG. 2) and/or the inlet or outlet ports (e.g., inlet and outlet ports 114 shown in FIG. 3).” Paragraph 0042; Optionally, the controller can be further configured to calculate a theoretical or computational model for respective temperature distributions for the build surface, the powder, the part, the walls of the build chamber and/or the build cylinder under similar build chamber conditions” paragraph 0007; “calculating a real-time physics-based model of the powder sintering process based on the respective real-time temperature distributions” paragraph 0022) the adjusted process data being determined based at least in part on the analytic model and the sensor data values at the working tool positions, (Fish: “compare the estimated respective temperature distributions with the theoretical or computational model” paragraph 0007) the analytic model being based at least in part on a measured characteristic of the manufacturing machine; (Fish: “Optionally, the controller can be further configured to calculate a theoretical or computational model for respective temperature distributions for the build surface, the powder, the part, the walls of the build chamber and/or the build cylinder under similar build chamber conditions” paragraph 0007; “calculating a real-time physics-based model of the powder sintering process based on the respective real-time temperature distributions” paragraph 0022)
and using the adjusted process data to control the operation of the manufacturing machine. (Fish: “control the energy source, the heat sources and/or the inlet or outlet ports based on the comparison” paragraph 0007; “controlling the estimated powder sintering process based on the real-time physics-based model” paragraph 0022)

One of ordinary skill in the art would have recognized that applying the known technique of Revanur, Buller, Scott, and Aureli, namely, a controller for additive manufacturing system, with the known techniques of Fish, namely, process control for additive manufacturing, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Revanur, Buller, Scott, and Aureli to control an additive manufacturing system and correlate sensor data to position data with the teachings of Fish to control an additive manufacturing system using sensor data and a model would have been recognized by those of ordinary skill in the art as resulting in an improved additive manufacturing machine (i.e., correlating sensor data and controlling an additive manufacturing machine using the sensor data and a model of Revanur based on the teachings of using sensor data and a model to control an additive manufacturing machine in Fish). Additionally, decompressing the received compressed data before storing would be utilizing a well-known way of making data suitable for being saved in the database, as evident in Aureli, [0093] and then utilizing analytical model as taught by Fish would have helped enabling real-time control as evident in Fish, [0044].

Regarding claim 32, Revanur, Buller, Scott, Aureli, and Fish teach all the elements of claim 14.
Scott further teaches:
wherein the compression process used in compressing the determined sensor data values at the working tool positions for the identified detailed feature is a higher fidelity compression process than used in compressing the determined sensor data values at the working tool positions for the identified bulk feature. (As above, see [0022-23] especially [0023] - Sensor data is prioritized according to levels of interest. The data of higher interest is transmitted with lossless compression and a higher precedence than data with lower levels of interest. As a result, bandwidth bottlenecks in transmission of satellite and/or aerial sensor data may be avoided. Here, an exemplary lossless compression would be of higher fidelity (precision) than a lossy low interest regions data set (in the scenario of using a lossless compression for a detailed feature of Buller).)
As any of the suitable compression algorithms are to be utilized as well-known way of compressing sensor data of various types, motivations to combine these teachings of existing art Scott are similar to the reasons stated above.

Allowable Subject Matter
Claim(s) 9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to correct any other objections as described herein as the limitations are not described or suggested by the prior arts of record (including any pertinent art(s)) alone, or in combination:

9. The method of claim 1, further comprising: 
segmenting, using the processor of the first server, the process data into working vectors and non-working vectors; and 
filtering, based on the working vectors, the tool positions relative to time to obtain the working tool positions relative to time.

21. The system of claim 13, wherein the first server is further configured to perform: 
segmenting the process data into working vectors and non-working vectors; and 
filtering, based on the working vectors, the tool positions relative to time to obtain the working tool positions relative to time.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fahey; Michael et al. (US 20120262303 A1): This art discusses, a system that collects and stores data from a source at a high resolution and/or a high data rate ("more detailed data") and sends a low-resolution and/or downsampled version of the data ("less detailed data") to a remote server via a wireless network. The server automatically analyzes the less detailed data to detect an anomaly, such as an arrhythmia, earthquake or failure of a structural member. A two-tiered analysis scheme is used, where the first tier is less specific than the second tier. If the first tier analysis detects or suspects the anomaly, the server signals the data collector to send more detailed data that corresponds to a time period associated with the anomaly. The more specific second tier analyses the more detailed data to verify the anomaly. The server may also store the received data and make it available to a user, such as via a graphical or tabular display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M, W-R: 2-6 pm (approximately).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARZIA T MONTY/Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117